              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:04-cr-00064-MR-2


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                       ORDER
                                 )
RODNEY DARNELL JIMMERSON,        )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court upon the pro se Defendant’s motion

for relief under the First Step Act [Doc. 95], as amended and supplemented

by the Defendant’s Unopposed Motion for Amended Judgment under the

First Step Act of 2018 filed by counsel [Doc. 98]. The Government, through

counsel, consents to the requested relief.

      In September 2004, the Defendant pled guilty to one count of violating

21 U.S.C. § 841(a) by possessing with the intent to distribute a quantity of

cocaine base. At sentencing in February 2005, the Court found that the

offense involved 27.2 grams of cocaine base. [See PSR at ¶ 27]. Based on

that finding and the Government’s filing of a § 851 notice of prior conviction,

the Defendant faced a statutory minimum sentence of ten years, a statutory
maximum of life, and a minimum of eight years of supervised release. [Id. at

¶¶ 103, 107]. The Court calculated a guidelines range of 262 to 327 months

under the career-offender guideline. [Id. at ¶¶ 33, 104]. It then imposed a

low-end sentence of 262 months and the required eight-year term of

supervised release. [See Doc. 44: Judgment at 2-3].

      On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220,

went into effect. Section 2 of the Act increased the quantity of cocaine base

required to trigger the enhanced penalties of Section 841. Specifically, it

raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “50 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act.

      On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. 115-135. Section 404 of the Act gives retroactive effect

to the changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010.

Section 404(a) defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by Section 2

or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372),


                                      2
that was committed before August 3, 2010.” Section 404(b) then provides

that “[a] court that imposed a sentence for a covered offense may . . . impose

a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered

offense was committed.”

     The Defendant is eligible for relief under the First Step Act because he

was convicted of a “covered offense” under Section 404(a)’s definition. His

offense was committed before August 3, 2010; he was subjected to the

enhanced statutory penalties under § 841(b)(1)(B); and those statutory

penalties were “modified by Section 2 . . . of the Fair Sentencing Act.”

Because the Defendant is eligible for relief, this Court has the discretion

under Section 404(b) to “impose a reduced sentence” in accordance with §

841(b)(1)(C)’s statutory penalties, which provide no mandatory minimum

term of incarceration and a thirty-year maximum term, along with a six-year

minimum term of supervised release.

     Applying the Sentencing Guidelines as they existed at the time of the

Defendant’s sentencing, but modifying any calculation of the offense level as

though Sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at

the time that the Defendant committed the offense, reduces the Defendant’s

total offense level from 34 to 31. U.S.S.G. § 4B1.1(b), (c). Based thereon,


                                      3
his Guidelines range is reduced from 262-337 months to 188-235 months.

See U.S.S.G. § 5A (sentencing table for offense level 31 and criminal history

category VI). This Court previously sentenced the Defendant at the low end

of his guidelines range. A proportionate reduction under the First Step Act

would yield a sentence of 188 months.

      The Defendant’s sentence has not been previously reduced by the

operation of Sections 2 or 3 of the Fair Sentencing Act of 2010, and no

previous motion has been made by the Defendant pursuant to Section 404

of the First Step Act of 2018.

      Finally, the Court notes that the Supplemental Presentence Report

indicates that the Defendant has received some minor disciplinary actions

while in custody. [See Doc. 99: Supp. PSR at 2]. The Defendant, however,

has also successfully completed numerous educational programs and work

assignments. With good time earned, he currently has a total of 200 months

of BOP credited time. [Id.].

      For all these reasons, the Court concludes that the Defendant is

eligible for relief in the form of a reduced sentence pursuant to the First Step

Act of 2018 and 18 U.S.C. § 3582(c)(1)(B) (allowing the court to modify a

sentence “to the extent otherwise expressly permitted by statute”).




                                       4
      Based on the entire record of the case, including the Defendant’s

disciplinary record with the BOP, the Court, in its discretion reduces the

Defendant’s sentence to a period of time served plus ten (10) days. The

Defendant’s term of supervised release shall be reduced to a period of six

(6) years.

      IT IS, THEREFORE, ORDERED that the pro se Defendant’s motion

for relief under the First Step Act [Doc. 95], as amended and supplemented

by the Defendant’s Unopposed Motion for Amended Judgment under the

First Step Act of 2018 filed by counsel [Doc. 98], is GRANTED, and the

Defendant’s sentence is hereby reduced to Time Served plus ten (10) days

and the term of supervised release is hereby reduced to six (6) years. All

other terms and conditions of the Defendant’s Judgment [Doc. 44] shall

remain in full force and effect.

      The Clerk is respectfully directed to prepare an Amended Judgment in

accordance with this Order.

      The Clerk is further directed to provide copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United

States Marshals Service, the United States Probation Office, and the United

States Bureau of Prisons.




                                     5
IT IS SO ORDERED.

                    Signed: February 14, 2019




                               6
